Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 13, 2019

The Court of Appeals hereby passes the following order:

A19A2493. HUNT v. OGLETHORPE UNIVERSITY, et al.

      The above-styled appeal was docketed in this Court on July 17, 2019. The
Appellant’s brief and enumeration of errors were to be filed in this Court by August
6, 2019. The brief and enumeration of errors were not filed by the due date. The
Appellant attempted to file a brief without including the required filing fee or
pauper’s affidavit; that brief was returned.
      This appeal is hereby DISMISSED. See Court of Appeals Rules 5, 7, 13, and
23.

                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                  08/13/2019
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.